                                  1 WILLIAM J. GEDDES
                                      Nevada Bar No. 6984
                                  2 KRISTEN R. GEDDES
                                      Nevada Bar No. 9027
                                  3 THE GEDDES LAW FIRM, P.C.
                                      8600 Technology Way, Suite 107
                                  4 Reno, Nevada 89521
                                    Phone: (775) 853-9455
                                  5 Fax: (775) 299-5337
                                    Email: Will@TheGeddesLawFirm.com
                                  6 Email: Kristen@TheGeddesLawFirm.com
                                    Attorneys for Plaintiffs Ron Schreckengost and Elizabeth Walsh
                                  7
                                                                UNITED STATES DISTRICT COURT
                                  8
                                                                        DISTRICT OF NEVADA
                                  9
                                      RON SCHRECKENGOST, an individual, and              CASE NO: 3:19-cv-00659-MMD-CLB
                                 10 ELIZABETH WALSH, an individual,
                                 11                                 Plaintiff,
                                                                                                  STIPULATION, REQUEST,
                                 12 vs.                                                           AND [PROPOSED] ORDER
8600 Technology Way, Suite 107




                                                                                                   ENLARGING TIME FOR
  The Geddes Law Firm, P.C.




                                 13 THE STATE OF NEVADA ex rel. the                             PLAINTIFFS TO RESPOND TO
      Phone 775-853-9455
        Reno, NV 89521




                                      NEVADA DEPARTMENT OF                                    DEFENDANTS’ MOTION TO DISMISS
                                 14 CORRECTIONS; and PERRY RUSSELL, an                                   (ECF 008)
                                      individual.
                                 15                                                                         (First Request)
                                                                    Defendants.
                                 16
                                 17          The parties to this action, by and through their undersigned counsel of record hereby stipulate

                                 18 that Plaintiffs may have a two (2)-week extension of time, through and including Tuesday, March 3,
                                 19 2020, to file their opposition to Defendants’ Motion to Dismiss Plaintiffs’ First Amended Complaint
                                 20 (ECF 008). Pursuant to this stipulation, the parties hereby request that the Court grant this enlargement
                                 21 of time. This is the first request for such an extension. The original deadline to file this opposition
                                 22 brief is Tuesday, February 18, 2020, which deadline has not yet run. The reason that Plaintiffs need
                                 23 additional time to file this opposition brief is because the Motion to Dismiss is a dispositive motion that
                                 24 has raised numerous and complex factual and legal issues against multiple defendants, which will
                                 25 require additional time for Plaintiffs’ counsel to prepare the opposition brief.
                                 26 / / /
                                 27 / / /
                                 28 / / /


                                                                                     1
                                  1          This stipulation and request are not made for any dilatory or improper purpose.
                                  2
                                  3 Dated this 14th Day of February.                             THE GEDDES LAW FIRM, P.C.
                                  4
                                  5
                                                                                                 WILLIAM J. GEDDES
                                  6                                                              Nevada Bar Number 6984
                                                                                                 The Geddes Law Firm, P.C.
                                  7                                                              8600 Technology Way, Suite 107
                                                                                                 Reno, Nevada 89521
                                  8                                                              (775) 853-9455
                                                                                                 Attorneys for Plaintiffs Ron
                                  9                                                              Schreckengost and Elizabeth
                                                                                                 Walsh
                                 10
                                 11 Dated this 14th Day of February.                             AARON D. FORD
                                                                                                 Nevada Attorney General
                                 12
8600 Technology Way, Suite 107




                                                                                                 Electronic Signature Authorized
  The Geddes Law Firm, P.C.




                                 13
      Phone 775-853-9455
        Reno, NV 89521




                                                                                                 /s/ Brandon R. Price
                                 14                                                              BRANDON R. PRICE
                                                                                                 Senior Deputy Attorney General
                                 15                                                              Nevada Bar No. 11686
                                                                                                 SCOTT H. HUSBANDS
                                 16                                                              Deputy Attorney General
                                                                                                 Nevada Bar No. 11398
                                 17                                                              State of Nevada
                                                                                                 Office of the Attorney General
                                 18                                                              5420 Kietzke Lane, Suite 202
                                                                                                 Reno, NV 89511
                                 19                                                              (775) 687-2121 (phone)
                                                                                                 Attorneys for Defendants, State of
                                 20                                                              Nevada ex rel. its Department of
                                                                                                 Corrections and
                                 21                                                              Perry Russell
                                 22
                                 23                                                 ORDER
                                 24
                                 25 Dated:   February 18, 2020                           IT IS SO ORDERED
                                 26
                                 27
                                 28                                                      UNITED STATES DISTRICT JUDGE


                                                                                   2
                                         Case 3:19-cv-00659-MMD-CLB Document 11 Filed 02/14/20 Page 3 of 3




                                  1                                     CERTIFICATE OF SERVICE
                                  2          I hereby certify that I am an employee of the Geddes Law Firm, P.C., and that on February 14,
                                  3 2020, I caused to be served a copy of the foregoing Stipulation, Request, and [Proposed] Order
                                  4 Enlarging Time for Plaintiffs to Respond to Defendants’ Motion to Dismiss (ECF 008)(First Request),
                                  5 by filing the same with the Court’s electronic filing system (PACER), addressed to the following:
                                  6 AARON D. FORD
                                      Nevada Attorney General
                                  7 BRANDON R. PRICE
                                      Senior Deputy Attorney General
                                  8 SCOTT H. HUSBANDS
                                      Deputy Attorney General
                                  9 State of Nevada Office of the Attorney General
                                      5420 Kietzke Lane, Suite 202
                                 10 Reno, NV 89511
                                 11 Attorneys for Defendants, State of Nevada
                                      ex rel. its Department of Corrections and
                                 12 Perry Russell
8600 Technology Way, Suite 107
  The Geddes Law Firm, P.C.




                                 13
      Phone 775-853-9455
        Reno, NV 89521




                                 14
                                                                                                WILLIAM J. GEDDES
                                 15                                                             An employee of the Geddes Law
                                                                                                Firm, P.C.
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28


                                                                                   3
